DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4, and 6-17 are pending. Claims 12-17 are new. Claims 3 and 5 are canceled. Claims 1, 2, 4, 6-8, and 10-11 have been amended by presentation of the amendment filed 3/16/2021.
Allowable Subject Matter
Claims 1-2, 4, and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claims 1 or 17. The closest prior art of record, Dietze (USPPN 2012/0211024, previously cited by Applicant in the IDS filed 2/8/2018), discloses an apparatus for treating substrates comprising: a substrate holder; a housing; a radiation source capable of emitting UV radiation into the chamber; and a unit for generating a relative movement between said substrate holder and said housing (claim 42). In Dietze, the radiation source 18 has a longitudinally extending shape and extends along the flow chamber 22, substantially in the middle thereof. Radiation source 18 has a rod lamp 30, which is surrounded by a cover 32, which is substantially transparent to the radiation of a lamp 30 (Paragraph [0047]). The outlet opening and the first radiation source may have an extension in length which is greater or at least equal to an extension in width of the substrate to be cleaned, in order to enable a complete cleaning of the substrate during a single scanning movement of the housing relative to the substrate (Paragraph [0027]) (reads on a slit shaped outlet opening). A cover is provided between the first and/or second lamp and the flow chamber in the housing, wherein the at least one cover is substantially transparent to at least UV radiation (Paragraph [0028]) (see also Figures 2-5 for symmetric shape as claimed, and semi-spherical shape).
Dietze is silent regarding use of a mirror. JP71 discloses known use of a mirror for its ultraviolet irradiation apparatus (Figures 4c-5, see mirror 11b). Use of a mirror as taught by JP71 is useful in reflecting light from the lamp 11a to the substrate. 
However, the applied references fail to teach or disclose the “means which are suitable for influencing the radiation which is emitted by the at least one UV radiation source and exits the outlet opening in such a way that a substantially homogeneous spatial distribution of radicals in a region beneath at least 50% of the outlet opening is formed on the surface of the substrate, wherein the means comprise at least one mirror element arranged at a side of the at least one radiation source opposite the substrate and/or adjacent the radiation source and which reflects radiation toward the outlet opening” (claim 1) (emphasis added) or “means which are suitable for influencing the radiation which is emitted by the at least one UV radiation source and exits the outlet opening in such a way that a substantially homogeneous spatial distribution of radicals in a region beneath at least 50% of the outlet opening is formed on the surface of the substrate, wherein the means comprise at least three UV radiation sources located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent radiation sources emit UV radiation with different radiation intensities” (claim 17) (emphasis added), which Applicant notes that this structure beneficially achieves “homogenizing the spatial distribution of radical” (Remarks filed 3/16/2021 at page 10, first full paragraph). The applied prior art fails to teach or disclose the mirror element added to claim 1, inter alia the other features of the claim. As to claim 17, the applied prior art fails to teach or disclose the UV radiation sources as claimed with different radiation intensities, inter alia the other features of the claim. For these reasons, independent claims 1 and 17, and all claims depending therefrom are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711